Christiancy, J.,
with whom Cooley, J., concurred, delivered an opinion holding that there was a preponderance of evidence in support of the defense; that the Smith mortgage was received by Van Dyke to be applied, when paid, upon the mortgage in suit, the whole of which would have been thereby paid, with the other indorsements upon it; that Van Dyke did not purchase and pay an independent consideration for the Smith mortgage, and that, had he been living, or had the executors of his estate possessed his knowledge of the whole transaction, that mort*412gage would have been applied upon, and would have satisfied, the mortgage in question.
Grates, Ch. J.,
delivered a separate opinion, arriving at the same result.